DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	The instant case is a continuation of 14/431893, now US 10724005.  In 14/431893 there was a restriction requirement wherein the elected invention (now patented) was group I and the claims presented in the instant application correspond to group III.  As such, a double patenting rejection is prohibited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 86-105  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (PLoS One) & Peterson et al (6200606).
Liu teaches methods to derive mesenchymal stem cell (MSC)-like cells from human pluripotent stem cells and then differentiating these cells in-vitro into chondrogenic lineage (abstract). Liu teaches producing the MSC-like cells by culturing cells on collagen coated tissue culture plates (tissue culture treated) (pg. 2 col. 1 para. 4; Re. claim 71,10). Liu teaches passaging the stem cells at least 4 times to obtain MSC-like cells and seeding the cells at a density of 15,000 cells/cm2 (pg. 2 col. 2 para. 3, pg. 7 col. 2 para 2; Re. claims 5,20). Liu teaches culturing the MSC-like cells in a pellet (3-D aggregate culture) in a chondrogenic differentiation medium comprising growth factor TGF to produce cells of chondrogenic lineage (pg. 4 col. 2, pg. 8 col. 1 para 3; Re. claims 1,3,89). Liu teaches the chondrogenic cells express chondrogenic
markers SOX9Y, Col2A, aggrecan etc., (pg. 4 col. 2; Re. claim 11). Liu teaches the MSC-like cells (which are chondrogenic precursors because Liu further differentiates these cells into chondrogenic lineage) express markers CD73, CD166, Stro-1, CD90 and teaches that after passage 4 at least 99% of cells are positive for CD73 and CD105 (Fig. 3; Re. claims 12,13,25,26,86). Liu teaches that less than 10% of MSC-like cells express CD45 (Fig. 3; Re. claim 31). Liu teaches the chondrogenic differentiation to be performed in standard pellet culture method with the differentiation medium comprising TGF-B1 (pg. 8 col. 1 para 3; Re. claims 87,89).
Lui does not teach administering their precursor cells to treat a cartilage defect however it is old and well known in the art to administer chondrogenic precursors to a patient in need thereof to facilitate the production of the tissues in vivo which Lui teaches to be produced in vitro as is taught by Peterson (see whole document, abstract)
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Claims 86-105  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (PLoS One) and  Oh (Stem Cells, 2005) and Bigdelli (Journal of Biotechnology, 2008) and Gronthos (US 2009/0029912) & Peterson et al (6200606).
Liu teaches methods to derive mesenchymal stem cell (MSC)-like cells from human pluripotent stem cells and then differentiating these cells in-vitro into chondrogenic lineage (abstract). Liu teaches producing the MSC-like cells by culturing cells on collagen coated tissue culture plates (tissue culture treated) (pg. 2 col. 1 para. 4; Re. claim 71,10). Liu teaches passaging the stem cells at least 4 times to obtain MSC-like cells and seeding the cells at a density of 15,000 cells/cm2 (pg. 2 col. 2 para. 3, pg. 7 col. 2 para 2; Re. claims 5,20). Liu teaches culturing the MSC-like cells in a pellet (3-D aggregate culture) in a chondrogenic differentiation medium comprising growth factor TGF to produce cells of chondrogenic lineage (pg. 4 col. 2, pg. 8 col. 1 para 3; Re. claims 1,3,89). Liu teaches the chondrogenic cells express chondrogenic
markers SOX9Y, Col2A, aggrecan etc., (pg. 4 col. 2; Re. claim 11). Liu teaches the MSC-like cells (which are chondrogenic precursors because Liu further differentiates these cells into chondrogenic lineage) express markers CD73, CD166, Stro-1, CD90 and teaches that after passage 4 at least 99% of cells are positive for CD73 and CD105 (Fig. 3; Re. claims 12,13,25,26,86). Liu teaches that less than 10% of MSC-like cells express CD45 (Fig. 3; Re. claim 31). Liu teaches the chondrogenic differentiation to be performed in standard pellet culture method with the differentiation medium comprising TGF-B1 (pg. 8 col. 1 para 3; Re. claims 87,89).
Liu uses enzymes to singly dissociate cells, however it would have been obvious that cells can also be dissociated using mechanical means (as in claim 87) because  Oh teaches mechanical transfer methods to maintain stem cells without using enzymes (abstract, Fig. 1 pg. 606). Oh teaches mechanical transfer is preferred in the early passages of stem cells where the number of differentiated cells are fewer and teaches mechanical transfer methods are more uniform (pg. 608, conclusion). In light of these teachings, it would have been obvious to one of ordinary skill in the art before the instant invention to use mechanical dissociation methods as taught by Oh in the methods to singly dissociate cells in the methods of Liu and the artisan would be motivated to do so because Oh teaches mechanical transfer methods are preferred in the early passages of pluripotent stem cells where numbers of differentiated cells are fewer.

Liu and Oh do not teach culturing the pluripotent cells directly on tissue culture-grade plastic. However, it would have been obvious to do so at the time the invention was made because Bigdeli teaches that undifferentiated human embryonic stem cells can be adapted to be cultured directly on untreated plastic surfaces and teaches the cells retain pluripotency (see abstract). Bigdeli teaches its methods are cheaper and is xeno-free culture (pg. 152 col. 2 para 4). Further, Gronthos also teaches methods of enhancing proliferation and survival of mesenchymal precursor cells can be achieved by culturing the precursor cells directly on untreated plastic surfaces (see abstract, par. [0176-0178]). In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of invention to culture the pluripotent cells directly on untreated plastic in the methods of Liu/Oh because Bigdeli teaches that doing is cheaper and advantageous because it is a xeno-free culture and Gronthos teaches that it is better to culture mesenchymal precursor cells on untreated plastic surfaces.
Liu does not teach passaging for at least 5 times, however, Liu teaches that more of the cells expressed MSC-like markers after passage 4 as compared to passage 2, therefore, it would have been obvious to the artisan to passage an extra time to facilitate more cells to express MSC-like markers.
Liu is silent regarding the expression of these markers on the hESCs and/or hiPSCs used in its methods. However, it appears the hESCs and/or hiPSCs used in the methods of Liu are identical or sufficiently similar to the cells used in the instant methods. Therefore there is a reasonable probability that the marker levels on the cells of Liu would be the same as that of the instant cells. Absent any evidence that the cells of Liu cannot have the same marker expression as the instant cells, the limitations of claim are taught by the cells of Liu.
Lui does not teach administering their precursor cells to treat a cartilage defect however it is old and well known in the art to administer chondrogenic precursors to a patient in need thereof to facilitate the production of the tissues in vivo which Lui teaches to be produced in vitro as is taught by Peterson (see whole document, abstract)
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.


Claims 86-105  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (PLoS One) and  Oh (Stem Cells, 2005) and Bigdelli (Journal of Biotechnology, 2008) and Gronthos (US 2009/0029912) and Bian (Biomaterials, Sept. 2011) & Peterson et al (6200606).

Liu does not teach the chondrogenic differentiation medium to comprise TGFB3 (Re. claims 4,14). Bian teaches that differentiation medium comprising TGFB3 improves the chondrogenesis of MSCs (abstract). Bian teaches culturing the MSCs in stable 3-D environment comprising hyaluronic acid (HA) hydrogels (pg. 2 para. 2,5, pg. 3 para 1; Re. claims 19,20,88). In light of these teachings it would have been obvious to one of ordinary skill before the instant invention to add TGFB3 to the chondrogenic differentiation medium and culture the MSC-like cells in a 3-D matrix comprising HA as taught by Bian in the methods of Liu because Bian teaches the addition of TGFB3 improves chondrogenesis.
Lui does not teach administering their precursor cells to treat a cartilage defect however it is old and well known in the art to administer chondrogenic precursors to a patient in need thereof to facilitate the production of the tissues in vivo which Lui teaches to be produced in vitro as is taught by Peterson (see whole document, abstract)
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657